Exhibit 10.6

 

CONVERTIBLE PROMISSORY NOTE

 

US $500,000 October 18th, 2016

 

For good and valuable consideration, Amarantus BioScience Holdings, Inc., a
Navadacorporation, (“Maker”), hereby makes and delivers this Convertible
Promissory Note (this “Note”) in favor of Dominick & Dickerman, LLC, (“Holder”),
and hereby agree as follows:

 

1.          Principal Obligation and Interest. For value received, Maker
promises to pay to Holder, in currently available funds of the United States,
the principal sum of Five Hundred Thousand United States Dollars ($500,000).
Maker’s obligation under this Note shall be non-interest bearing.

 

2.          Payment Terms.

 

a.       All principal then outstanding shall be due and payable by the Maker to
the Holder on or before 12 months (365) Days from the date of issuance of this
Note.

 

b.       Maker shall have the right to prepay all or any part of the principal
under this Note without penalty upon not less than ten (10) days prior written
notice to Holder.

 

c.       Holder may, upon not less than five (5) days written notice to Maker,
convert all or part of the then unpaid principal balance due of this Note into
common stock of the Maker pursuant to the terms set forth herein.

 

3.          Conversion. Terms of Conversion: “Mandatory Conversion”: The Notes
will be converted on April 18, 2017 ( the “Conversion Date”) into the Company’s
common stock in fully registered, unrestricted and fully tradeable form (the
“Shares”) in the amount of a) US$500,000 (“Principal Amount") using the price
per share of $0.025/share (the “Conversion Price”) to determine the number of
shares to be delivered.

 

No fraction of a share or scrip representing a fraction of a share will be
issued on conversion, but the number of shares issuable shall be rounded to the
nearest whole share. The date on which Notice of Conversion is given (the
“Conversion Date”) shall be deemed to be the date on which the Holder faxes the
Notice of Conversion duly executed to the Maker. Facsimile delivery of the
Notice of Conversion shall be accepted by the Maker at facsimile number (415)
688-4484 Attn.: Gerald Commissiong. Certificates representing Common Stock upon
conversion will be delivered to the Holder within five (5) trading days from the
date the Notice of Conversion is delivered to the Maker. Delivery of shares upon
conversion shall be made to the address specified by the Holder or its assigns
in the Notice of Conversion.

 



 Page 1 of 7 

 

 

4.          Conversion Price. Upon any conversion of this Note, the conversion
price shall be $0.025 per share, subject to adjustment from time to time upon
the happening of certain events (the “Conversion Price”) as set forth below.

 

a.       Stock Splits, etc. In case the Maker shall: (i) pay a dividend in
shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares of Common Stock, (iii) combine
its outstanding shares of Common Stock into a smaller number of shares of Common
Stock, or (iv) issue any shares of its capital stock in a reclassification of
the Common Stock, then the number of shares of Common Stock issuable upon
conversion of this Note immediately prior thereto shall be adjusted so that the
holder of this Note shall be entitled to receive the kind and number of shares
of Common Stock which he would have owned or have been entitled to receive had
such Note been converted in advance thereof. An adjustment made pursuant to this
paragraph shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.

 

b.       Reorganization, Reclassification, Merger, Consolidation or Disposition
of Assets. In case the Maker shall reorganize its capital, reclassify its
capital stock, consolidate or merge with or into another corporation (where the
Maker is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock of the Maker), or sell, transfer
or otherwise dispose of all or substantially all its property, assets or
business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Maker, then Holder shall have the right thereafter to receive, upon
conversion of this Note, the number of shares of common stock of the successor
or acquiring corporation or of the Maker, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock into which this Note is convertible
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Maker) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Note to be performed and observed by the Maker and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Maker) in order to provide for adjustments of the number of
shares of common stock into which this Note is convertible which shall be as
nearly equivalent as practicable to the adjustments provided for in this Section
2.4(b). For purposes of this Section 2.4(b), “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 2.4(b) shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 



 Page 2 of 7 

 

 

c.        Notice of Adjustment. Whenever the number of shares of Common Stock or
number or kind of securities or other property issuable upon the conversion of
this Note or the Conversion Price is adjusted, as herein provided, the Maker
shall promptly mail by registered or certified mail, return receipt requested,
to the Holder of this Note notice of such adjustment or adjustments setting
forth the number of shares of Common Stock (and other securities or property)
issuable upon the conversion of this Note and the Conversion Price of such
shares of Common Stock (and other securities or property) after such adjustment,
setting forth a brief statement of the facts requiring such adjustment and
setting forth the computation by which such adjustment was made. Such notice, in
the absence of manifest error, shall be conclusive evidence of the correctness
of such adjustment.

 

5.          Representations and Warranties of Maker. Maker hereby represents and
warrants the following to Holder:

 

a.       Maker and those executing this Note on its behalf have the full right,
power, and authority to execute, deliver and perform the Obligations under this
Note, which are not prohibited or restricted under the articles of incorporation
or bylaws of Maker. This Note has been duly executed and delivered by an
authorized officer of Maker and constitutes a valid and legally binding
obligation of Maker enforceable in accordance with its terms.

 

b.       The execution of this Note and Maker’s compliance with the terms,
conditions and provisions hereof does not conflict with or violate any provision
of any agreement, contract, lease, deed of trust, indenture, or instrument to
which Maker is a party or by which Maker is bound, or constitute a default
thereunder.

 

6.          Defaults. The following events shall be defaults under this Note:

 

a.        Maker’s failure to remit any payment under this Note on before the
date due, if such failure is not cured in full within ten (10) days of written
notice of default;

 

b.        Maker’s failure to perform or breach of any non-monetary obligation or
covenant set forth in this Note or in the Agreement if such failure is not cured
in full within ten (10) days following delivery of written notice thereof from
Holder to Maker;

 

c.        If Maker is dissolved, whether pursuant to any applicable articles of
incorporation or bylaws, and/or any applicable laws, or otherwise;

 

d.        The entry of a decree or order by a court having jurisdiction in the
premises adjudging the Maker bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Maker under the federal Bankruptcy code or any other
applicable federal or state law, or appointing a receiver, liquidator, assignee
or trustee of the Maker, or any substantial part if its property, or ordering
the winding up or liquidation of its affairs, and the continuance of any such
decree or order unstayed and in effect for a period of twenty (20) days; or

 



 Page 3 of 7 

 

 

g.        Maker’s institution of proceedings to be adjudicated a bankrupt or
insolvent, or the consent by it to the institution of bankruptcy or insolvency
proceedings against it, or its filing of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy Code or any other
applicable federal or state law, or its consent to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the company, or of any substantial part of its property, or its making of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Maker in furtherance of any such action.

 

h.       The failure by Maker to timely file with the United States Securities
and Exchange Commission (“SEC”) all reports and other documents required of the
Maker under the Securities Act of 1933 (“Securities Act”) and the Securities
Exchange Act of 1934 (“Exchange Act”).

 

7.          Interest To Accrue Upon Default. Upon the occurrence of an event of
default by Maker under this Note, the balance then owing under the terms of this
Note shall accrue interest at the rate of Ten Percent percent (10.0%) per annum
from the date of default until Holder is satisfied in full.

 

8.          Change of Control: If an acquisition or similar change of control
transaction occurs prior to the Conversion Date, then upon the closing of such
transaction, the Notes will, at the election of the Note Holder, become

 

a)       payable upon demand as of the closing of such transaction; or

 

b)       redeemable for a payment equal to the amount each Note Holder would
have received had the Note converted immediately prior to the transaction to be
paid in the same form of consideration (e.g. a mix of cash and stock) received
by the other equity holders in the transaction.

 

9.          Choice of Laws. This Note shall be constructed and construed in
accordance with the internal substantive laws of the State of Nevada, without
regard to the choice of law principles of said State.

 

10.        Costs of Collection. Should the indebtedness represented by this
Note, or any part hereof, be collected at law, in equity, or in any bankruptcy,
receivership or other court proceeding, or this Note be placed in the hands of
any attorney for collection after default, Maker agrees to pay, in addition to
the principal and interest due hereon, all reasonable attorneys’ fees, plus all
other costs and expenses of collection and enforcement, including any fees
incurred in connection with such proceedings or collection of the Note.

 



 Page 4 of 7 

 

 

11.        Miscellaneous.

 

a.        This Note shall be binding upon Maker and shall inure to the benefit
of Holder and its successors, assigns, heirs, and legal representatives.

 

b.        Any failure or delay by Holder to insist upon the strict performance
of any term, condition, covenant or agreement of this Note, or to exercise any
right, power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.

 

c.        Any provision of this Note that is unenforceable shall be severed from
this Note to the extent reasonably possible without invalidating or affecting
the intent, validity or enforceability of any other provision of this Note.

 

d.        This Note may not be modified or amended in any respect except in a
writing executed by the party to be charged.

 

e.        Time is of the essence.

 

12.       Notices. All notices required to be given under this Note shall be
given as follows or at such other address as a party may designate by written
notice to the other parties:

 

To Maker:

 

  Amarantus Bioscience Holdings, Inc.     Attn: Gerald Commissiong     655
Montgomery St     San Francisco, CA 94111  

 

To Holder:

 

  Dominick & Dickerman, LLC     570 Lexington Ave     42nd Floor     New York,
NY 10022  

 

Notices may be transmitted by facsimile, certified mail, private delivery, or
any other commercially reasonable means, and shall be deemed given upon receipt
by the Party to whom they are addressed.

 

13.       Waiver of Certain Formalities. All parties to this Note hereby waive
presentment, dishonor, notice of dishonor and protest. All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note, or of the performance of any
covenants, conditions or agreements hereof or thereof. Any such action taken by
Holder shall not discharge the liability of any party to this Note.

 

[The rest of the page left intentionally blank]

 

 Page 5 of 7 

 

 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

Amarantus Bioscience Holdings Inc. “Maker”:         By:                  Its:  
 

 

Print Name:    

 

Date:                  Dominick & Dickerman, LLC “Holder”:         By:
                     Its:    

 

Print Name:    

 

Date:    

 

 Page 6 of 7 

 

 

EXHIBIT 1

 

CONVERSION NOTICE

 

 

(To be executed by the Holder in order to Convert the Note)

 

TO:

  

The undersigned hereby irrevocably elects to convert US$______________ of the
Principal Amount of the above Note into Shares of Common Stock of Amarantus
BioScience Holdings, Inc., according to the conditions stated therein, as of the
Conversion Date written below. If shares are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Maker in accordance therewith. No fee
will be charged to the Holder for any conversion, except for such transfer
taxes, if any.

 

Conversion Date: ___________________________________________

 

Applicable Conversion Price: $____________

  

Signature:           Name:           Address:                       Tax I.D. or
Soc. Sec. No:    

 

Principal Amount to be converted:

US$________________________________________

 

Amount of Note unconverted:

US$________________________________________

 

Number of shares of Common Stock to be issued: ________________________

 

Page 7 of 7

